Appeal Dismissed and Memorandum Opinion filed December 17, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00677-CV

                          JAMES LEGGETT, Appellant

                                         V.
      THE BRIXTON D/B/A THE BRIXTON APARTMENTS, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1153613

                          MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed September 15, 2020.
Pursuant to chapter 11 of the Texas Civil Practice and Remedies Code, appellant
James Leggett was declared a vexatious litigant on September 25, 2015 and is
therefore subject to the pre-filing order under section 11.101. Tex. Civ. Prac. & Rem.
Code §§ 11.101, 11.103.

      Appellant was the defendant in the trial court, but he asserted counterclaims
and is appealing from the denial of those counterclaims. Under section 11.103(a),
the clerk of this court may not file an appeal presented by a vexatious litigant subject
to a pre-filing order under section 11.101 unless the litigant obtains an order from
the local administrative judge permitting the filing, or the appeal is from a pre-filing
order entered under section 11.101 designating a person a vexatious litigant. Id.
§ 11.103(a), (d). This is not an appeal from a pre-filing order entered under section
11.101.

      On November 10, 2020, we issued an order stating we would dismiss this
appeal unless appellant filed, by November 20, 2020, a copy of the order from the
local administrative judge permitting the filing of this appeal. See id. § 11.103(a);
Liptak v. Thornhill, No. 05-01-01097-CV, 2002 WL 31730926, at *3 (Tex. App.—
Dallas Dec. 5, 2002, pet. denied) (holding that counterclaims by a defendant declared
to be a vexatious litigant are “litigation” subject to the pre-filing requirement). No
response has been received.

      Accordingly, we dismiss the appeal.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan




                                           2